 Case 3:18-cv-02118-JPG Document 44 Filed 07/08/19 Page 1 of 4 Page ID #424



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

KEVIN J. ICKES, #15159-097,                  )
                                             )
                      Plaintiff,             )
 vs.                                         )       Civil No. 3:18-CV-02118-JPG
                                             )
UNITED STATES OF AMERICA,                    )
HUGH HURWITZ, and                            )
RANDALL PASS,                                )
               Defendants.                   )

  DEFENDANT HURWITZ’S REPLY IN SUPPORT OF HIS MOTION TO DISMISS,
   OR IN THE ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT (Doc. 33)

       Defendant Hugh Hurwitz, in his official capacity as Acting Director of the Federal

Bureau of Prisons (“BOP”), by and through his attorneys, Steven D. Weinhoeft, United States

Attorney for the Southern District of Illinois, and David J. Pfeffer, Assistant United States

Attorney, files this Reply in support of Defendants’ Motion to Dismiss, or in the Alternative,

Motion for Summary Judgment (Doc. 33). For the reasons stated below, as well as in

Defendants’ original motion, the Court should dismiss Count 2 without prejudice, as Plaintiff

has failed to exhaust his administrative remedies as to his Rehabilitation Act claim.

       Pursuant to Local Rule 7.1(c), Defendant represents that this reply is warranted

because Plaintiff has raised issues not otherwise addressed in Defendants’ original motion,

specifically regarding Plaintiff’s contention that he exhausted all remedies available under the

Rehabilitation Act by attaching various documents to his SF-95.

       The administrative procedures available for challenging disability discrimination under

the Rehabilitation Act are set forth in 28 C.F.R. § 39.170. In his Response (Docs. 40 & 42),

Plaintiff acknowledges he did not complete that administrative process by sending a complaint

alleging discrimination to the DOJ’s Director of Equal Employment Opportunity. He instead

claims his attempt to exhaust administrative remedies under the Rehabilitation Act consisted of
                                                 1
 Case 3:18-cv-02118-JPG Document 44 Filed 07/08/19 Page 2 of 4 Page ID #425



“mailing everything to the Region, to include his Form 95 FTCA paperwork in one envelope”

and that he “filed the exact same copies used in Doc. 1 in the instant case as an attachment to his

Form 95 mailing and asked the Regional Director to consider all his claims, not just the tort”

(Doc. 40 at 7, 8). In other words, Plaintiff argues that the BOP employee who received his SF-

95 administrative tort claim should have identified an intent by Plaintiff that it doubled as a

complaint under the Rehabilitation Act, and forwarded it to the EEO Director.

       An SF-95 form, however, is specifically designed to present claims brought under the

Federal Tort claims Act (FTCA).         See 28 C.F.R. § 14.2(a).        In this case, Defendant

acknowledges that Plaintiff submitted an SF-95 to the BOP’s North Central Regional Office,

with various documents attached, including medical records and his intra-BOP remedy filings.

Even though some passages in those documents reference discrimination or the Rehabiliation

Act, the SF-95 was not “clearly marked-as-a-Rehabilitation Act claim.” Rather, the SF-95 form

is a “Claim for Damage, Injury, or Death” under the FTCA, upon which Plaintiff alleged

personal injury (Doc. 1-1 at 4-5). By all indications, Plaintiff intended for it to be processed as

an administrative tort claim under the FTCA, as administrative tort claims are to be delivered to

the Regional Office in which the claim occurred. 28 C.F.R. § 543.31(c). The fact that Plaintiff

sent his SF-95 to the North Central Regional Office indicates that he intended it to be processed

under the FTCA, not the Rehabilitation Act. Moreover, any employee in the Regional Office

would have understood it to be exactly what it presented to be—a claim alleging tort liability

under the FTCA. Based upon its presentation, no BOP employee could have been reasonably

expected to interpret Plaintiff’s SF-95 to serve the dual purpose of attempting to exhaust a claim

under both the FTCA and the Rehabilitation Act.

       This is especially true when claimants are provided an entirely different address to which

they should submit Rehabilitation Act claims. Specifically, 28 C.F.R. § 39.170(d)(4) states
                                                2
 Case 3:18-cv-02118-JPG Document 44 Filed 07/08/19 Page 3 of 4 Page ID #426



complaints under the Rehabilitation Act “should be sent to the Director for Equal Employment

Opportunity, U.S. Department of Justice, 10th and Pennsylvania Avenue, NW., Room 1232,

Washington D.C. 20530.” Defendant acknowledges that this provision goes on to state “if any

agency official other than the Official receives a complaint, he or she shall forward the complaint

to the Official immediately.” However, sending a tort claim on the form designed to present tort

claims, and to the very office responsible for processing tort claims, does not suffice to clearly

inform the agency of an intention to simultaneously exhaust a Rehabilitation Act claim.

        If all plaintiffs were allowed to exhaust their administrative remedies in the manner in

which Plaintiff claims to have done in this case, the purposes of exhaustion would not be served.

Exhaustion gives an agency “an opportunity to correct its own mistakes with respect to the

programs it administers before it is haled into federal court.” Woodford v. Ngo, 548 U.S. 81, 89

(2006). Exhaustion's benefits can be realized only if the prison grievance system is given a fair

opportunity to consider the grievance. That cannot happen unless the inmate clearly presents an

identifiable claim to the agency. Sending an SF-95 to the BOP’s North Central Regional Office,

with the hopes that it is identified and dually processed as both a tort claim and a Rehabilitation

Act complaint, unnecessarily invites confusion while placing the burden of interpretation on the

receiving official to glean an intent that is not explicitly stated.

        On the other hand, Plaintiff could have left nothing open to interpretation by identifying

or titling his submission as a Rehabilitation Act complaint on its face, rather than embedding

references to such claims amongst various attachments. As such, Plaintiff’s argument appears to

be an after-the-fact excuse, concocted in an attempt to save his claim from dismissal.           A

reasonable review of the record suggests that his Complaint in this court action was the first time

he ever clearly presented a claim under the Rehabilitation Act. In any event, even if Plaintiff’s

argument is to be believed, it still does not render the Rehabilitation Act administrative remedy
                                                    3
 Case 3:18-cv-02118-JPG Document 44 Filed 07/08/19 Page 4 of 4 Page ID #427



process “unavailable” to him.        28 C.F.R. § 39.170 provides the procedure for filing an

administrative complaint under the Rehabilitation Act. There is nothing in the record indicating

Plaintiff has been prevented from doing so.

       Accordingly, Defendant maintains Count 2 should be dismissed without prejudice as

Plaintiff has failed to exhaust his administrative remedies as to his Rehabilitation Act claim.

                                              Respectfully submitted,

                                              STEVEN D. WEINHOEFT
                                              United States Attorney

                                              s/ David J. Pfeffer
                                              DAVID J. PFEFFER
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              Nine Executive Drive
                                              Fairview Heights, Illinois 62208-1344
                                              Phone: (618) 628-3700
                                              Fax: (618) 622-3810
                                              E-mail: david.j.pfeffer@usdoj.gov




                                 CERTIFICATE OF SERVICE

                 I hereby certify that on July 8, 2019, I electronically filed the foregoing
   DEFENDANT HURWITZ’S REPLY IN SUPPORT OF HIS MOTION TO DISMISS,
    OR IN THE ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT (Doc. 33)
with the Clerk of Court using the CM/ECF system and I hereby certify that I mailed, by United
States Postal Service, the document to the following non-registered participant:

ADDRESS:       Kevin J. Ickes
               No. 15159-097
               USP MARION
               U.S. PENITENTIARY
               P.O. Box 1000
               Marion, IL 62959
                                                      s/ David J. Pfeffer




                                                 4
